
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 54
        [WC Docket Nos. 19-195 and 11-10; FRS 16419]
        Petitions for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          Petitions for Reconsideration (Petitions) have been filed in the Commission's proceeding listed below by Angie Kronenberg, on behalf of INCOMPAS, and Paula Boyd, on behalf of Microsoft Corporation.
        
        
          DATES:
          Oppositions to the Petitions must be filed on or before February 14, 2020. Replies to an opposition must be filed on or before February 10, 2020.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Michael Ray, Attorney Advisor, Wireline Competition Bureau, Competition Policy Division, (202) 418-0357.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The full text of the Petitions are available for viewing and copying at the FCC Reference Information Center, 445 12th Street SW, Room CY-A257, Washington, DC 20554. Petitions also may be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801 because no rules are being adopted by the Commission.
        
          Subject:
          Establishing the Digital Opportunity Data Collection; Modernizing the FCC Form 477 Data Program, WC Docket Nos. 19-195 and 11-10, Report and Order and Second Further Notice of Proposed Rulemaking, FCC 19-79, published at 84 FR 43705, August 22, 2019. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 2.
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary, Office of the Secretary.
        
      
      [FR Doc. 2020-01657 Filed 1-29-20; 8:45 am]
      BILLING CODE 6712-01-P
    
  